COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 DAVID ESPINOZA,                                §
                                                                 No. 08-14-00268-CR
                              Appellant,        §
                                                                    Appeal from the
 v.                                             §
                                                              120th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                §
                               Appellee.                         (TC# 20120D03772)
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JANUARY, 2019.

                                            LEE ANN DAUPHINOT, Judge

Before McClure, C.J., Rodriguez, J., and Dauphinot, Judge
Dauphinot, Judge (Sitting by Assignment)